--------------------------------------------------------------------------------

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.


Exhibit 10.25


ASSET PURCHASE AGREEMENT


between


ABAXIS, INC.


and


ANTECH DIAGNOSTICS, INC.
dated as of


March 18, 2015
 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

TABLE OF CONTENTS



 
Page
 
Article I Definitions
1
 
Article II PURCHASE AND SALE OF ASSETS 
4
 
2.1
Purchase and Sale of Assets
4
2.2
Purchase Price
4
2.3
Holdback
5
2.4
Assumed Liabilities
5
2.5
Excluded Liabilities
5
2.6
Allocation of Purchase Price
6
 
Article III Closing 
7
 
3.1
Closing
7
3.2
Closing Deliveries
7
 
Article IV BUYER’S Representations and Warranties 
8
 
4.1
Organization, Standing and Power
8
4.2
Authority; Execution and Delivery; and Enforceability
8
4.3
No Conflicts; Consents
9
4.4
Cash Consideration
9
4.5
Actions; Orders
9
4.6
No Brokers
9
 
Article V Representations and Warranties of Seller 
9
 
5.1
Organization and Standing
9
5.2
Authority; Execution and Delivery; and Enforceability
10
5.3
No Conflicts; Consents
10
5.4
No Brokers
10
5.5
Title to Purchased Assets; Condition and of the Purchased Assets
10
5.6
Intentionally Omitted
11
5.7
Material Customers
11
5.8
Customer Contracts
11
5.9
Intellectual Property
11
5.10
Employment Matters
12
5.11
Employee Benefit Matters
13
5.12
Taxes
13
5.13
Legal Compliance
14
5.14
Legal Proceedings
14
5.15
Accuracy of Information Furnished
14
 
Article VI Pre-Closing Covenants 
14
 
6.1
Closing Efforts
14
6.2
Operation of Business
14
6.3
Consents of Third Parties
14
6.4
Notification
15
6.5
Access to Information
15
6.6
No Shop
15
6.7
Employees
15
 
Article VII Post-Closing Covenants 
16
 
7.1
General
16
7.2
Confidentiality
16

 
[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.
 
i

--------------------------------------------------------------------------------

7.3
Accounts Receivable
16
7.4
Employees and Employee Benefits
17
7.5
Bulk Sales Laws
17
7.6
Liabilities
17
7.7
Transfer Taxes
18
7.8
Public Announcements
18
7.9
Further Assurances
18
 
Article VIII CONDITIONS TO CLOSING 
18
 
8.1
General Conditions
18
8.2
Conditions Precedent to Obligation of Buyer
18
8.3
Conditions Precedent to Obligation of Seller
19
 
Article IX INDEMNIFICATION 
19
 
9.1
Survival
19
9.2
Indemnification By Seller
20
9.3
Indemnification By Buyer
21
9.4
Certain Limitations
21
9.5
Indemnification Procedures
21
9.6
Payments
25
9.7
Tax Treatment of Indemnification Payments
25
9.8
Effect of Investigation
25
9.9
Exclusive Remedies
25
 
Article X Termination 
25
 
10.1
Termination
25
10.2
Effect of Termination
26
 
Article XI Miscellaneous 
27
 
11.1
Expenses
27
11.2
Notices
27
11.3
Interpretation
27
11.4
Headings
28
11.5
Severability
28
11.6
Successors and Assigns
28
11.7
No Third-party Beneficiaries
28
11.8
Amendment and Modification; Waiver
28
11.9
Governing Law; Submission to Jurisdiction
28
11.10
Specific Performance
29
11.11
Counterparts
29
11.12
Entire Agreement
29

 
[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.
 
ii

--------------------------------------------------------------------------------

ASSET PURCHASE AGREEMENT
 
This ASSET PURCHASE AGREEMENT (this “Agreement”), dated as of March 18, 2015
(the “Effective Date”), is made by and between Abaxis, Inc. (“Seller”), a
California corporation, having its principal place of business at 3240 Whipple
Road, Union City, California 94587, and Antech Diagnostics, Inc. (“Buyer”), a
California corporation, having its principal place of business at 12401 W.
Olympic Blvd., Los Angeles, California 90064-1022.  Buyer and Seller are
collectively referred to as the “Parties” and individually as a “Party.”
 
RECITALS
 
A.               Seller is engaged in the business of providing veterinary
reference laboratory services to veterinary clinics, practices and hospitals
throughout North America through its Abaxis Veterinary Reference Laboratories
division (“AVRL”); and
 
B.                Seller desires to sell to Buyer, and Buyer desires to purchase
from Seller, certain assets of Seller currently used by Seller in the operation
of AVRL, and Buyer will assume certain liabilities of Seller as hereinafter
provided, all for the consideration set forth herein upon the terms and subject
to the conditions of this Agreement.
 
C.                 Seller and Buyer intend for the sale of such assets to be
treated as a taxable purchase for tax purposes.
 
AGREEMENT
 
NOW, THEREFORE, in consideration of the premises, the respective
representations, warranties, covenants and agreements contained in this
Agreement, and other good and valuable consideration the receipt and sufficiency
of which are hereby acknowledged, the Parties agree as follows:
 
ARTICLE I
DEFINITIONS
 
For purposes of this Agreement, each of the following terms shall have the
meaning set forth below:
 
“Action” means any claim, action, cause of action, demand, lawsuit, arbitration,
inquiry, audit, notice of violation, proceeding, hearing, litigation, citation,
summons, subpoena or investigation of any nature, civil, criminal,
administrative, regulatory or otherwise, whether at law or in equity.
 
“Affiliate” of a Person means any other Person that directly or indirectly,
through one or more intermediaries, controls, is controlled by, or is under
common control with, such Person. The term “control” (including the terms
“controlled by” and “under common control with”) means the possession, directly
or indirectly, of the power to direct or cause the direction of the management
and policies of a Person, whether through the ownership of voting securities, by
contract or otherwise.
 
[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.
 
1

--------------------------------------------------------------------------------

“Business Day” means any day except Saturday, Sunday or any other day on which
commercial banks located in the State of California are authorized or required
by Law to be closed for business.
 
“Code” means the Internal Revenue Code of 1986, as amended.
 
“Contract(s)” means any contracts, agreements, arrangements, commitments,
instruments, documents or similar understandings (whether written or oral)
including leases, subleases and rights thereunder.
 
“Employee Benefit Plan” means any written or oral plan, agreement or arrangement
involving direct or indirect compensation, including insurance coverage,
severance benefits, disability benefits, deferred compensation, bonuses, stock
options, stock purchase, phantom stock, stock appreciation or other forms of
incentive compensation or post-retirement compensation, in each case to the
extent applicable to the Employees.
 
“ERISA Affiliate” means all employers (whether or not incorporated) that would
be treated together with the Seller or any of its Affiliates as a “single
employer” within the meaning of Section 414 of the Code.
 
“GAAP” means United States generally accepted accounting principles as in effect
as of the date hereof.
 
“Governmental Authority” means any federal, state, county, municipal, local or
foreign government or any court or competent jurisdiction, administrative
agency, commission or other similar recognized organization or body exercising
similar powers or authority.
 
“Governmental Order” means any order, ruling, decision, award, judgment,
injunction or other similar determination or finding by, before or under the
supervision of any Governmental Authority or arbitrator.
 
“Intellectual Property” means any rights, licenses and other claims that any
Person may have to claim ownership, authorship or invention of, to use, to
object to or prevent the modification of or to withdraw from circulation or
control the publication or distribution of, any:  (a) copyrights in both
published works and unpublished works; (b) fictitious business names, trading
names, corporate names, registered and unregistered trademarks, service marks
and applications; (c) any (i) patents and patent applications and (ii) business
methods, inventions and discoveries that may be patentable; (d) computer
software or middleware; and (e) know-how, trade secrets, confidential
information, supplier lists, distributor lists, customer lists, software (source
code and object code), technical information, data, process technology, plans,
drawings and blue prints.
 
“Intellectual Property Agreements” means all licenses, sublicenses, consent to
use agreements, settlements, coexistence agreements, covenants not to sue,
permissions and other Contracts (including any right to receive or obligation to
pay royalties or any other consideration), whether written or oral, relating to
any Intellectual Property Asset.
 
[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.
 
2

--------------------------------------------------------------------------------

“Intellectual Property Registrations” means all Intellectual Property Assets
that are subject to any issuance, registration, application or other filing by,
to or with any Governmental Authority or authorized private registrar in any
jurisdiction, including registered trademarks, domain names and copyrights,
issued and reissued patents and pending applications for any of the foregoing.
 
“Knowledge of Seller or Seller’s Knowledge” or any other similar knowledge
qualification, means the actual or constructive knowledge of any officer of
Seller, after due inquiry.
 
“Law” means any law (statutory, common or otherwise), constitution, ordinance,
rule, regulation, executive order or other similar authority enacted, adopted,
promulgated or applied by any legislature, agency, bureau, branch, department,
division, commission, court, tribunal or other similar recognized organization
or body of any Governmental Authority.
 
“Liabilities” means liabilities, obligations or commitments of any nature
whatsoever, asserted or unasserted, known or unknown, absolute or contingent,
accrued or unaccrued, matured or unmatured or otherwise.
 
“Lien” means any mortgage, charge, pledge, hypothecation, lien, assignment by
way of security, title retention, option, right to acquire, right of
pre-emption, right of set-off, counterclaim, trust arrangement or other
security, agreement to confer security, (but excluding liens arising by
operation of law).
 
“Losses” means losses, damages, liabilities, deficiencies, Actions, judgments,
interest, awards, penalties, fines, costs or expenses of whatever kind,
including reasonable fees and expenses of attorneys, other professional advisors
and expert witnesses, the cost of pursuing any insurance providers (to the
extent the insurance proceeds reduce the Losses otherwise payable), and the cost
of investigation, preparation and litigation in connection with any Action;
provided, however, that “Losses” shall not include unforeseeable consequential
damages, diminution in value, loss opportunity, exemplary damages or punitive
damages, except in the case of fraud or to the extent actually awarded to a
Governmental Authority or other third party.
 
“Material Adverse Effect” means any change, event, effect, or circumstance
(each, an “Effect”) that (considered together with all other Effects) is, or
would reasonably be expected to be materially adverse to the Purchased Assets or
AVRL, taken as a whole; provided, however, that, none of the following shall
either alone or in combination be deemed to constitute a Material Adverse Effect
or shall be taken into account in determining whether a Material Adverse Effect
has occurred: (a) changes occurring after the date of this Agreement in general
economic conditions affecting the industry in which AVRL operates; (b) declared
or undeclared acts of war or terrorism, outbreak or escalation of hostilities or
any natural disaster, in each case occurring after the date of this Agreement;
(c) the failure of the Seller to meet internal expectations or projections; (d)
any loss after the date of this Agreement of employees or customers of AVRL,
arising from the announcement, pendency or anticipated consummation of the
transactions contemplated herein; or (e) any Effect arising solely from changes
after the date of this Agreement in applicable Laws or applicable accounting
regulations; provided, however, that the provisions of clauses “(a),” “(b),”
“(c),” “(d)” and “(e)” shall apply only to the extent not disproportionately
affecting AVRL taken as a whole relative to other businesses in the same
industry sector.
 
[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.
 
3

--------------------------------------------------------------------------------

“Permits” means all permits, licenses, certificates, waivers, notices and
similar authorizations.
 
“Person” means an individual, corporation, partnership, joint venture, limited
liability company, Governmental Authority, unincorporated organization, trust,
association or other entity.
 
“Representative” means, with respect to any Person, any and all directors,
officers, employees, consultants, financial advisors, counsel, accountants and
other agents of such Person.
 
“Taxes” means any federal, state, local, or foreign income, gross receipts,
license, payroll, employment, excise, occupation, customs, ad valorem, duties,
franchise, withholding, social security, unemployment, real property, personal
property, sales, use, transfer, registration, estimated or other tax of any kind
whatsoever, including any interest, penalty or addition thereto, whether
disputed or not.
 
“Transaction Documents” means this Agreement, the Bill of Sale, the Assignment
and Assumption Agreement, the Transition Services Agreement, the Non-Competition
Agreement, the VCSF Contract TSA, and each other contract or writing executed or
delivered in connection with the foregoing and each amendment or supplement to
any of the foregoing.
 
“Transactions” means the transactions and actions contemplated and required to
be taken by the Transaction Documents.
 
ARTICLE II
PURCHASE AND SALE OF ASSETS
 
2.1              Purchase and Sale of Assets.  On the terms and subject to the
conditions of this Agreement, Seller shall, effective as of the Closing, sell,
assign, transfer, convey and deliver to Buyer, and Buyer shall purchase from
Seller, all the right, title and interest of Seller in, to and under those
assets identified in Schedule 2.1(A) attached hereto (the “Purchased Assets”). 
Buyer shall acquire the Purchased Assets free and clear of all Liens.  The
purchase and sale of the Purchased Assets and the assumption of the Assumed
Liabilities is referred to in this Agreement as the “Acquisition.”
Notwithstanding the foregoing, the parties agree that Seller is not selling,
assigning, transferring, conveying or delivering to Buyer, and the Purchased
Assets shall not include, any of the assets specifically identified on Schedule
2.1(B) (collectively, the “Excluded Assets”).
 
2.2              Purchase Price.  The purchase price for the Purchased Assets
(the “Purchase Price”) shall be $21,000,000.00.  Subject to Section 2.3 below,
the Purchase Price shall be paid on the Closing Date via wire transfer of
immediately available funds to an account designated in writing by Seller to
Buyer no later than five (5) Business Days prior to the Closing Date.
 
[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.
 
4

--------------------------------------------------------------------------------

2.3               Holdback.
 
(a)                 Holdback Amount.  On the Closing Date, cash in an amount
equal to $900,000.00 will be withheld by Buyer from the Purchase Price (the
“Holdback Amount”).
 
(b)                Distribution of Holdback Amount.  Within fifteen (15) days
following the earlier to occur of (the “Release Date”) (i) the date Seller has
delivered to Buyer the consent of the Department of the Army to either (A) the
assignment of Seller’s contract to provide veterinary diagnostic laboratory
services to the Department of the Army’s Veterinary Services Central Fund (the
“VSCF Contract”) to Buyer or (B) Seller’s sub-contracting of its obligations
under the VSCF Contract to Buyer, or (ii) the one year anniversary of the
Closing Date, provided, however, the Department of the Army has not terminated
or instituted action to terminate the VSCF Contract or prohibited Buyer from
performing services in connection with the VSCF Contract, Buyer shall distribute
the Holdback Amount to Seller in cash (a “Holdback Trigger Event”).  If a
Holdback Trigger Event occurs Buyer shall retain the full amount of the Holdback
Amount for its own account and shall have no obligation to pay the Holdback
Amount to the Seller, and the Purchase Price shall be adjusted accordingly for
all purposes.
 
2.4              Assumed Liabilities.  Subject to the terms and conditions set
forth herein, Buyer shall assume and agree to pay, perform and discharge the
following Liabilities (collectively, the “Assumed Liabilities”) and no other
Liabilities:
 
(a)                 Liabilities relating to the Purchased Assets (except for the
Assigned Contracts, which are addressed in clause “(b)” below) to the extent
arising as of or after the Closing; and
 
(b)                Liabilities in respect of or arising under the Assigned
Contracts but only to the extent that such Liabilities thereunder are required
to be performed after the Closing Date, were incurred in the ordinary course of
business and do not relate to any failure to perform, improper performance,
warranty or other breach, default or violation by Seller on or prior to the
Closing.
 
2.5              Excluded Liabilities.  Notwithstanding the provisions of
Section 2.4 or any other provision in this Agreement to the contrary, Buyer
shall not assume and shall not be responsible to pay, perform or discharge any
Liabilities of Seller or any of its Affiliates of any kind or nature whatsoever
other than the Assumed Liabilities (the “Excluded Liabilities”), including
without limitation those Liabilities set forth on Schedule 2.5 attached hereto. 
Seller shall not convey, transfer or assign and Buyer shall not assume, and does
and shall not have any obligation or duty to pay or perform, the Excluded
Liabilities.  Seller shall, and shall cause each of its Affiliates to, pay and
satisfy in due course all Excluded Liabilities which they are obligated to pay
and satisfy.  Without limiting the generality of the foregoing, the Excluded
Liabilities shall include, but not be limited to, the following:
 
[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.
 
5

--------------------------------------------------------------------------------

(a)                any Liability for (i) Taxes of Seller (or any stockholder or
Affiliate of Seller) or relating to AVRL, the Purchased Assets or the Assumed
Liabilities for any period prior to the Closing Date; (ii) Taxes that arise out
of the consummation of the transactions contemplated hereby or that are the
responsibility of Seller pursuant to Section 7.7; or (iii) other Taxes of Seller
(or any stockholder or Affiliate of Seller) of any kind or description
(including any Liability for Taxes of Seller (or any stockholder or Affiliate of
Seller) that becomes a Liability of Buyer under any common law doctrine of de
facto merger or transferee or successor liability or otherwise by operation of
contract or Law);
 
(b)                any Liabilities in respect of any Action arising out of,
relating to or otherwise in respect of the operation of AVRL or the Purchased
Assets to the extent such Action relates to such operation on or prior to the
Closing Date;
 
(c)                 any Liabilities of Seller arising under or in connection
with any Employee Benefit Plan providing benefits to any present or former
employee of Seller, and any Liabilities of Seller to any present or former
employees, officers, directors, retirees, independent contractors or consultants
of Seller, including, without limitation, any Liabilities associated with any
claims for wages or other benefits, bonuses, accrued vacation, workers’
compensation, severance, retention, termination or other payments;
 
(d)                any Liabilities of AVRL relating or arising from unfulfilled
commitments, quotations, purchase orders, customer orders or work orders that
(i) do not constitute part of the Purchased Assets issued by AVRL’s customers to
Seller on or before the Closing; (ii) did not arise in the ordinary course of
business; or (iii) are not validly and effectively assigned to Buyer pursuant to
this Agreement; and
 
(e)                 any other Liabilities of Seller that is not an Assumed
Liability.
 
2.6              Allocation of Purchase Price.  The Parties agree that the
Purchase Price and the amount of the Assumed Liabilities represent the amount
agreed upon by the Parties to be the value of the Purchased Assets and the other
obligations of the Parties for Tax purposes, and the Purchase Price will be
allocated for Tax purposes among the Purchased Assets and the amount of the
Assumed Liabilities, based on the fair market value of such assets and
liabilities immediately prior to the Closing, including any allocation to any
covenants entered into in connection with this Agreement (the “Allocation”). 
Buyer shall propose the Allocation, based on the fair market value of such
assets and liabilities immediately prior to the Closing in accordance with
Section 1060 of the Code.  Buyer shall use its reasonable efforts to deliver the
Allocation to Seller within ninety (90) days of the Closing Date.  Seller shall
have the right to review and raise any objections in writing to the Allocation
within thirty (30) days after the receipt thereof.  If Seller notifies Buyer in
writing that Seller objects to one or more items reflected in the Allocation
Schedule, Seller and Buyer shall negotiate in good faith to resolve such
dispute; provided, however, that if Seller and Buyer are unable to resolve any
dispute with respect to the Allocation Schedule within thirty (30) days, Buyer
and Seller shall appoint by mutual agreement the office of an impartial
nationally recognized firm of independent certified public accountants other
than (the “Independent Accountant”) to resolve the dispute.  The fees and
expenses of such accounting firm shall be borne equally by Seller and Buyer. 
The determination of the Independent Accountant shall be binding on all
Parties.  Buyer and Seller will file IRS Form 8594, and all federal, state,
local and foreign tax returns, in accordance with the Allocation as determined
in accordance with the foregoing, and, for all tax purposes, Buyer and Seller
agree to report the purchase and sale of these rights and assets in accordance
with the Allocation as determined in accordance with the foregoing and to take
no position contrary thereto or inconsistent therewith.
 
[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.
 
6

--------------------------------------------------------------------------------

ARTICLE III
CLOSING
 
3.1              Closing.  Subject to the terms and conditions of this
Agreement, the consummation of the transactions contemplated by this Agreement
(the “Closing”) shall take place at the offices of Buyer, at 12401 W. Olympic
Blvd., Los Angeles, California 90064, effective as of 11:59 p.m., Pacific
Standard Time, on the second (2nd) Business Day after all of the conditions to
Closing set forth in Article VIII are either satisfied or waived (other than
conditions which, by their nature, are to be satisfied on the Closing Date), or
at such other time, date or place as Seller and Buyer may mutually agree upon in
writing.  The date on which the Closing is to occur is herein referred to as the
“Closing Date”.
 
3.2               Closing Deliveries.  On the Closing Date:
 
(a)                 Seller shall deliver or cause to be delivered to Buyer:
 
(i)             a bill of sale in the form of Exhibit A hereto (the “Bill of
Sale”) duly executed by Seller, transferring the tangible personal property
included in the Purchased Assets to Buyer;
 
(ii)            an assignment and assumption agreement in the form of Exhibit B
hereto (the “Assignment and Assumption Agreement”) duly executed by Seller,
effecting the assignment to and assumption by Buyer of the Assigned Contracts
and the Assumed Liabilities;
 
(iii)           a transition services agreement in the form of Exhibit C hereto
(the “Transition Services Agreement”) duly executed by Seller;
 
(iv)          a non-competition agreement in the form of Exhibit D hereto (the
“Non-Competition Agreement”) duly executed by Seller;
 
(v)            a transition services agreement in the form of Exhibit E hereto
(the “VCSF Contract TSA”) duly executed by Seller;
 
(vi)          an officer’s certificate duly executed by a duly authorized
officer of Seller on Seller’s behalf, certifying: (A) as to whether each
condition specified in Section 8.1 and Section 8.2 has been satisfied; (B) that
correct copies of the resolutions or certificates of the board of directors of
Seller authorizing this Agreement and the Transactions, are attached thereto;
and (C) a recent certificate of existence issued by the Secretary of State of
the State of California;
 
(vii)            possession of the Purchased Assets by delivering all such
Purchased Assets to 14830 W. 117th St., Olathe, KS  66062; and
 
[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.
 
7

--------------------------------------------------------------------------------

(viii)       such other bills of sale, assignments and other instruments of
transfer, assignment or conveyance as Buyer may reasonably request or as may be
otherwise necessary to evidence and effect the sale, assignment, transfer,
conveyance and delivery of the Purchased Assets to Buyer, duly executed by
Seller.
 
(b)                Buyer shall deliver or cause to be delivered to Seller:
 
(i)              the Purchase Price less the Holdback Amount.
 
(ii)             the Assignment and Assumption Agreement, duly executed by
Buyer;
 
(iii)           the Transition Services Agreement, duly executed by Buyer;
 
(iv)           the Non-Competition Agreement, duly executed by Buyer;
 
(v)            an officer’s certificate duly executed by a duly authorized
officer of Buyer on Buyer’s behalf, certifying: (A) as to whether each condition
specified in Section 8.1 and Section 8.3 has been satisfied; and (B) a recent
certificate of existence issued by the Secretary of State of the State of
California;
 
(vi)           such other bills of sale, assignments and other instruments of
transfer, assignment or conveyance as necessary to evidence and effect the sale,
assignment, transfer, conveyance and delivery of the Purchased Assets to Seller,
duly executed by Buyer.
 
ARTICLE IV
BUYER’S REPRESENTATIONS AND WARRANTIES
 
Buyer represents and warrants to Seller that the statements contained in this
Article IV are correct and complete as of the date hereof and on the Closing
Date.
 
4.1              Organization, Standing and Power.  Buyer is duly organized,
validly existing and in good standing under the laws of the jurisdiction in
which it is organized, except as would not have a material adverse effect on its
ability to consummate the Acquisition and the other Transactions and perform its
obligations hereunder and thereunder, as applicable.
 
4.2              Authority; Execution and Delivery; and Enforceability.  Buyer
has full corporate power and authority to enter into this Agreement and the
other Transaction Documents to which Buyer is a party, to carry out its
obligations hereunder and thereunder and to consummate the transactions
contemplated hereby and thereby.  The execution and delivery by Buyer of this
Agreement and any other Transaction Document to which Buyer is a party, the
performance by Buyer of its obligations hereunder and thereunder and the
consummation by Buyer of the transactions contemplated hereby and thereby have
been duly authorized by all requisite corporate action on the part of Buyer. 
This Agreement has been duly executed and delivered by Buyer, and (assuming due
authorization, execution and delivery by Seller) this Agreement constitutes a
legal, valid and binding obligation of Buyer enforceable against Buyer in
accordance with its terms, subject to: (a) laws of general application relating
to bankruptcy, insolvency and the relief of debtors; and (b) general principles
of equity.  When each other Transaction Document to which Buyer is or will be a
party has been duly executed and delivered by Buyer (assuming due authorization,
execution and delivery by each other party thereto), such Transaction Document
will constitute a legal and binding obligation of Buyer enforceable against it
in accordance with its terms, subject to: (a) laws of general application
relating to bankruptcy, insolvency and the relief of debtors; and (b) general
principles of equity.
 
[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.
 
8

--------------------------------------------------------------------------------

4.3              No Conflicts; Consents.  The execution, delivery and
performance by Buyer of this Agreement and the other Transaction Documents to
which it is a party, and the consummation of the transactions contemplated
hereby and thereby, do not and will not: (a) conflict with or result in a
violation or breach of, or default under, any provision of the certificate of
incorporation, by-laws or other organizational documents of Buyer; (b) conflict
with or result in a violation or breach of any provision of any Law or
Governmental Order applicable to Buyer; or (c) require the consent, notice or
other action by any Person under any Contract to which Buyer is a party.  No
consent, approval, Permit, Governmental Order, declaration or filing with, or
notice to, any Governmental Authority is required by or with respect to Buyer in
connection with the execution and delivery of this Agreement and the other
Transaction Documents and the consummation of the transactions contemplated
hereby and thereby.
 
4.4              Cash Consideration.  Buyer currently has available, and at the
Closing Date will continue to have available, sufficient cash to enable it to
pay the Purchase Price and perform its obligations under this Agreement and any
other Transaction Documents.
 
4.5              Actions; Orders.  There is no pending Action against or
involving Buyer or any Affiliate of Buyer, and, to the knowledge of Buyer, no
Person has threatened to commence any Proceeding against or involving the
Purchaser or any Affiliate of the Purchaser that challenges, or that may have
the effect of preventing, delaying, making illegal or otherwise interfering
with, any of the Transactions.  To the knowledge of the Purchaser, there is no
proposed Order that, if issued or otherwise put into effect: (a) may have an
adverse effect on the ability of the Purchaser or any Affiliate of the Purchaser
to comply with or perform any covenant or obligation under any of the
Transactional Agreements; or (b) may have the effect of preventing, delaying,
making illegal or otherwise interfering with any of the Transactions.
 
4.6              No Brokers.  Buyer has not directly or indirectly dealt with
any Person acting in the capacity of a finder or broker or has incurred any
obligations for any finder’s or broker’s fee or commission in connection with
the Transactions, and Seller shall not be responsible for the payment of any
such commission, brokerage or finder’s fee as a result of any agreement of
Seller.
 
ARTICLE V
REPRESENTATIONS AND WARRANTIES OF SELLER
 
Seller hereby represents and warrants to Buyer that the statements contained in
this Article V are true and correct as of the date hereof and on the Closing
Date, except as set forth in the disclosure scheduled delivered by Seller to
Buyer as of the date hereof (the “Disclosure Schedule”).
 
[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.
 
9

--------------------------------------------------------------------------------

5.1              Organization and Standing.  Seller is duly organized and
validly existing under the laws of the jurisdiction in which it is organized,
except as would not have a material adverse effect on its ability to consummate
the Acquisition and the other Transactions and perform its obligations hereunder
and thereunder, as applicable.
 
5.2              Authority; Execution and Delivery; and Enforceability.  Seller
has full corporate power and authority to enter into this Agreement and the
other Transaction Documents to which Seller is a party, to carry out its
obligations hereunder and thereunder and to consummate the transactions
contemplated hereby and thereby.  The execution and delivery by Seller of this
Agreement and any other Transaction Document to which Seller is a party, the
performance by Seller of its obligations hereunder and thereunder and the
consummation by Seller of the transactions contemplated hereby and thereby have
been duly authorized by all requisite corporate action on the part of Seller. 
This Agreement has been duly executed and delivered by Seller, and (assuming due
authorization, execution and delivery by Buyer) this Agreement constitutes a
legal, valid and binding obligation of Seller enforceable against Seller in
accordance with its terms, subject to: (a) laws of general application relating
to bankruptcy, insolvency and the relief of debtors; and (b) general principles
of equity.  When each other Transaction Document to which Seller is or will be a
party has been duly executed and delivered by Seller (assuming due
authorization, execution and delivery by each other party thereto), such
Transaction Document will constitute a legal and binding obligation of Seller
enforceable against it in accordance with its terms, subject to: (a) laws of
general application relating to bankruptcy, insolvency and the relief of
debtors; and (b) general principles of equity.
 
5.3               No Conflicts; Consents.  The execution, delivery and
performance by Seller of this Agreement and the other Transaction Documents to
which it is a party, and the consummation of the transactions contemplated
hereby and thereby, do not and will not: (a) conflict with or result in a
violation or breach of, or default under, any provision of the certificate of
incorporation, by-laws or other organizational documents of Seller; (b) conflict
with or result in a violation or breach of any provision of any Law or
Governmental Order applicable to Seller; or (c) require the consent, notice or
other action by any Person under any Contract to which Buyer is a party. No
consent, approval, Permit, Governmental Order, declaration or filing with, or
notice to, any Governmental Authority is required by or with respect to Seller
in connection with the execution and delivery of this Agreement and the other
Transaction Documents and the consummation of the transactions contemplated
hereby and thereby.
 
5.4              No Brokers.  Seller has not directly or indirectly dealt with
any Person acting in the capacity of a finder or broker or has incurred any
obligations for any finder’s or broker’s fee or commission in connection with
the Transactions, and Buyer shall not be responsible for the payment of any such
commission, brokerage or finder’s fee as a result of any agreement of Seller.
 
5.5              Title to Purchased Assets; Condition and of the Purchased
Assets.  Seller has good and valid title to all the Purchased Assets, in each
case free and clear of all Liens.  All tangible personal property included in
the Purchased Assets is in good operating condition and repair, and are adequate
for the uses to which they are being put, and none of such tangible personal
property is in need of material repairs except for ordinary, routine maintenance
and repairs.  The delivery to Buyer of the Bill of Sale and the Assignment and
Assumption Agreement and such other instruments of assignment, conveyance and
transfer delivered pursuant to this Agreement and the other Transaction
Documents will transfer to Buyer good and valid title to all of the Purchased
Assets, free and clear of any Lien.  Notwithstanding the foregoing to the
contrary, the representations in this Section 5.5 shall not apply to
Intellectual Property, which is covered by Section 5.9.  Schedule 2.1 lists
individually each of the Purchased Assets and the book value/cost/agreed value
of all Purchased Assets as recorded on the financial statements of Seller as of
January 31, 2015.
 
[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.
 
10

--------------------------------------------------------------------------------

5.6               Intentionally Omitted.
 
5.7               Material Customers.  Schedule 5.7 of the Disclosure Schedule
sets forth with respect to AVRL (i) the name, address, and primary contact
Person for each customer who has paid aggregate consideration to Seller for
goods or services rendered in an amount greater than or equal to $25,000.00 in
either of the two (2) most recent fiscal years (collectively, the “Material
Customers”); and (ii) the amount of consideration paid by each Material Customer
during such periods.  To Seller’s Knowledge, Seller has not received any written
notice that any of the Material Customers has ceased, or intends to cease after
the Closing, to use the goods or services of AVRL or to otherwise terminate or
materially reduce its relationship with AVRL.
 
5.8              Customer Contracts.  Schedule 5.8 of the Disclosure Schedule
lists all Contracts pursuant to which Seller performs veterinary reference
laboratory services for any veterinary clinics, hospitals, practices, and
research or education facilities (the “Customer Contracts”).  Each Customer
Contract is valid and binding on Seller in accordance with its terms and is in
full force and effect.  Neither Seller or, to Seller’s Knowledge, any other
party thereto is in breach of or default under (or is alleged to be in breach of
or default under) in any material respect, or has provided or received any
written notice of any intention to terminate, any Customer Contract.  Complete
and correct copies of each Customer Contract (including all modifications,
amendments and supplements thereto and waivers thereunder) have been made
available to Buyer.  There are no material disputes pending under any Customer
Contract included in the Purchased Assets, excluding ordinary course price
negotiations.
 
5.9               Intellectual Property.
 
(a)                Schedule 5.9 of the Disclosure Schedule identifies all
Intellectual Property included in the Purchased Assets that has been registered
or for which a registration has been applied for and all registration and
application numbers (the “Registered IP”).  Schedule 5.9 of the Disclosure
Schedule lists all Intellectual Property Agreements related to any Intellectual
Property included in the Purchased Assets.  Seller has provided Buyer with true
and complete copies of all such Intellectual Property Agreements, including all
modifications, amendments and supplements thereto and waivers thereunder.  Each
Intellectual Property Agreement is valid and binding on Seller in accordance
with its terms and is in full force and effect in all material respects.  None
of Seller or, to Seller’s Knowledge, any other party thereto is in breach of or
default under, in breach of or default under), or has provided or received any
written notice of breach or default of, any Intellectual Property Agreement.
 
[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.
 
11

--------------------------------------------------------------------------------

(b)                Seller is the sole and exclusive legal and beneficial owner
of all right, title and interest in and to the Intellectual Property of the
Intellectual Property included in the Purchased Assets (the “Intellectual
Property Assets”), in each case, free and clear of all Liens.  Without limiting
the generality of the foregoing, Seller has entered into binding, written
agreements with every current and former employee of Seller who is or was
involved in the creation of the Intellectual Property Assets, and with every
current and former independent contractor who is or was involved in the creation
of the Intellectual Property Assets, whereby such employees and independent
contractors (i) assign to Seller any ownership interest and right they may have
in the Intellectual Property Assets; and (ii) acknowledge Seller’s exclusive
ownership of all Intellectual Property Assets.  Seller has provided Buyer with
true and complete copies of all such agreements.
 
(c)                Seller’s rights in the Intellectual Property Assets are valid
and subsisting.  Seller’s rights in the Intellectual Property Assets are
enforceable in the United States and Canada.  Seller has taken all reasonable
steps to maintain the Intellectual Property Assets and to protect and preserve
the confidentiality of all trade secrets included in the Intellectual Property
Assets, including requiring all Persons having access thereto to execute written
non-disclosure agreements.
 
(d)               To Seller’s Knowledge, there are no Actions (including any
oppositions, interferences or re-examinations) settled, pending or threatened in
writing since January 1, 2012 (including in the form of offers to obtain a
license): (i) alleging any infringement, misappropriation or violation of the
Intellectual Property of any Person by Seller in connection with AVRL; (ii)
challenging the validity, enforceability, registrability or ownership of any
Intellectual Property Assets or Seller’s rights with respect to any Intellectual
Property Assets; or (iii) by Seller or any other Person alleging any
infringement, misappropriation or violation by any Person of any Intellectual
Property Assets.  Seller is not subject to any outstanding Governmental Order
(including any motion or petition therefor) that does or would restrict or
impair the use of any Intellectual Property Assets.
 
(e)               Seller does not own or license any Intellectual Property with
respect to diagnostic tests or assays used in the business of the Purchased
Assets and as currently being conducted by Seller that is not identified as an
Excluded Asset.
 
5.10            Employment Matters.
 
(a)                Schedule 5.10(a) of the Disclosure Schedule attached hereto
sets forth all employees of Seller involved primarily in the operation and
business of AVRL whom have been identified by Buyer as potential hires for Buyer
upon the Closing (the “Specified Employees”) as of the date hereof, including
any employee who is on a leave of absence of any nature, paid or unpaid,
authorized or unauthorized, and sets forth for each such individual the
following: (i) name; (ii) title or position (including whether full or part
time); (iii) hire date; (iv) current annual base compensation rate; and (v)
commission, bonus or other incentive-based compensation.
 
[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.
 
12

--------------------------------------------------------------------------------

(b)               As of the date hereof, all compensation, including wages,
commissions and bonuses payable to all employees of Seller who performed
services for AVRL on or prior to the date hereof (“Employees”) have been paid in
full and there are no outstanding agreements, understandings or commitments of
Seller with respect to any compensation, commissions or bonuses.  Seller is and
has been in compliance in all material respects with all applicable Laws
pertaining to employment and employment practices to the extent they relate to
the Employees, including all Laws relating to labor relations, equal employment
opportunities, fair employment practices, employment discrimination, harassment,
retaliation, reasonable accommodation, disability rights or benefits,
immigration, wages, hours, overtime compensation, child labor, hiring, promotion
and termination of employees, working conditions, meal and break periods,
privacy, health and safety, workers’ compensation, leaves of absence and
unemployment insurance.  To the Knowledge of Seller, all Employees all
individuals characterized and treated by Seller as consultants or independent
contractors of AVRL are properly treated as independent contractors under all
applicable Laws.  To the Knowledge of Seller, all Employees classified as exempt
under the Fair Labor Standards Act and state and local wage and hour laws are
properly classified.  There are no Actions against Seller pending, or to the
Seller’s Knowledge, threatened in writing to be brought or filed, by or with any
Governmental Authority or arbitrator in connection with the employment of any
current or former applicant, employee, consultant, volunteer, intern or
independent contractor of AVRL, including, without limitation, any claim
relating to unfair labor practices, employment discrimination, harassment,
retaliation, equal pay, wages and hours or any other employment related matter
arising under applicable Laws.
 
5.11            Employee Benefit Matters.  Neither Seller nor any of its ERISA
Affiliates has (i) incurred or reasonably expects to incur, either directly or
indirectly, any material Liability under Title I or Title IV of the Employee
Retirement Income Security Act of 1974, as amended, and the regulations
promulgated thereunder (“ERISA”) or related provisions of the Code or applicable
local Law relating to any Employee Benefit Plan; (ii) failed to timely pay
premiums to the Pension Benefit Guaranty Corporation; (iii) withdrawn from any
Employee Benefit Plan; or (iv) engaged in any transaction which would give rise
to liability under Section 4069 or Section 4212(c) of ERISA.  Neither the
execution of this Agreement nor any of the transactions contemplated by this
Agreement will (either alone or upon the occurrence of any additional or
subsequent events): (i) entitle any current or former director, officer,
employee, independent contractor or consultant of AVRL to severance pay or any
other payment; (ii) accelerate the time of payment, funding or vesting, or
increase the amount of compensation due to any such individual; (iii) increase
the amount payable under or result in any other material obligation pursuant to
any Employee Benefit Plan; (iv) result in “excess parachute payments” within the
meaning of Section 280G(b) of the Code; or (v) require a “gross-up” or other
payment to any “disqualified individual” within the meaning of Section 280G(c)
of the Code.
 
5.12           Taxes.  All Taxes due and owing by Seller related to AVRL or the
Purchased Assets have been, or will be, timely paid.  Seller has withheld and
remitted to the appropriate Governmental Authority all Taxes required to have
been withheld and remitted in connection with amounts paid or owing to any
employee, independent contractor, creditor, or customer of AVRL, and have filed
all federal, state, local and foreign Tax returns with respect to payments to,
or withholdings from, such parties, in each case in material compliance with the
applicable provisions of the Code and other applicable Laws.  Seller is not a
party to any Action by any taxing authority with respect to AVRL or the
Purchased Assets.  To Seller’s Knowledge, there are no pending or threatened
Actions against Seller by any taxing authority with respect to AVRL or the
Purchased Assets.  There are no Liens for Taxes upon any of the Purchased Assets
nor, to Seller’s Knowledge, is any taxing authority in the process of imposing
any Liens for Taxes on any of the Purchased Assets (other than for current Taxes
not yet due and payable).  Seller is not a “foreign person” as that term is used
in Treasury Regulations Section 1.1445-2.  Seller is not, nor has it been, a
United States real property holding corporation (as defined in Section 897(c)(2)
of the Code) during the applicable period specified in Section 897(c)(1)(a) of
the Code.
 
[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.
 
13

--------------------------------------------------------------------------------

5.13            Legal Compliance.  Seller has complied with all Laws and
Governmental Orders in all material respects, and no Action is pending or, to
Seller’s Knowledge, threatened in writing since January 1, 2012 against Seller
alleging any failure to so comply in connection with the Purchased Assets or
with AVRL.
 
5.14            Legal Proceedings.  Seller is not subject to any outstanding
Governmental Order or a party, or, to the Knowledge of Seller, is threatened in
writing since January 1, 2012 to be made a party to or be the subject of any
Action or Governmental Order that questions the enforceability of a Transaction
Document or the Transactions, or could result in any material adverse effect on
the Purchased Assets.
 
5.15            Accuracy of Information Furnished.  No representation or
warranty by Seller in this Agreement (as modified and qualified by the
Disclosure Schedules) or any certificate or other document furnished or to be
furnished to Buyer pursuant to this Agreement contains any untrue statement of a
material fact, or omits to state a material fact necessary to make the
statements contained therein, in light of the circumstances in which they are
made, not misleading.
 
ARTICLE VI
PRE-CLOSING COVENANTS
 
Commencing on the date of this Agreement and ending on the Closing Date:
 
6.1              Closing Efforts.  Each Party shall use its commercially
reasonable efforts to take all actions and to do all things necessary, proper or
advisable to consummate the Transactions, including using its commercially
reasonable efforts to ensure that (a) its representations and warranties remain
true and correct in all material respects through the Closing Date and (b) the
conditions to the obligations of Buyer, in the case of Seller, and of Seller, in
the case of Buyer, to consummate the Transactions are satisfied.
 
6.2              Operation of Business.  Except as contemplated by this
Agreement, from the date of this Agreement to the Closing, Seller shall conduct
the operations of AVRL in the ordinary course of business and in compliance with
Law and, to the extent consistent therewith, use its commercially reasonable
efforts to preserve intact its current business organization, keep its physical
assets in good working condition, keep available the services of its current
officers and employees and preserve its relationships with customers, suppliers
and others having business dealings with it.  In advance of Buyer contacting
customers or other parties to the Purchased Assets prior to the Closing, Buyer
and Seller shall in good faith agree upon messaging and a generally agreed plan
for contacting such customers or other parties to the Purchased Assets prior to
the Closing.
 
[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.
 
14

--------------------------------------------------------------------------------

6.3              Consents of Third Parties.  Seller shall use its commercially
reasonable efforts to obtain consent from the counterparty to assignment of the
Assigned Contracts listed on Schedule 5.3 to Buyer.  Seller shall bear all
out-of-pocket costs incurred by Seller in obtaining any consent pursuant to this
Section 6.3.  Notwithstanding anything in this Agreement to the contrary, this
Agreement shall not constitute an agreement to assign any asset or any claim or
right or any benefit arising under or resulting from such asset if an attempted
assignment thereof, without the consent of a third party (including any
Governmental Authority), would constitute a breach or other contravention of the
rights of such third party, would be ineffective with respect to any party to an
agreement concerning such asset, or would in any way adversely affect the rights
of Seller or, upon transfer, Buyer with respect to such asset.  If any transfer
or assignment by Seller to, or any assumption by Buyer of, any interest in, or
liability, obligation or commitment under, any asset requires the consent of a
third party (including any Governmental Authority), then such assignment or
assumption shall be made subject to such consent being obtained.  If any such
consent is not obtained prior to the date hereof, Seller and Buyer shall
cooperate in any lawful and reasonable arrangement proposed by Seller or Buyer
under which Buyer may obtain the economic claims, rights and benefits under the
asset, claim or right with respect to which the consent has not been obtained in
accordance with this Agreement. To the extent Buyer is able to receive the
economic claims, rights and benefits under such asset, Buyer shall be
responsible for the Assumed Liabilities, if any, relating to such asset.
 
6.4              Notification.  Seller shall give notice to Buyer promptly after
becoming aware of the occurrence of any event which would cause any condition
set forth in Section 8.2 to be unsatisfied in any material respect at any time
from the date hereof to the Closing Date.  Buyer’s receipt of information
pursuant to this Section 6.4 shall not operate as a waiver or otherwise affect
any representation, warranty or agreement given or made by Seller in this
Agreement (including Section 9.2 and Section 10.1(b)) and shall not be deemed to
amend or supplement the Disclosure Schedules.
 
6.5              Access to Information.  From the date hereof until the Closing,
Seller shall (a) afford Buyer and its Representatives reasonable access to the
Purchased Assets.  Any investigation pursuant to this 6.5 shall be conducted in
such manner as not to interfere with the conduct of the Business or any other
businesses of Seller. No investigation by Buyer or other information received by
Buyer shall operate as a waiver or otherwise affect any representation, warranty
or agreement given or made by Seller in this Agreement.
 
6.6               No Shop.  Until the termination of this Agreement pursuant to
Article X, if any, or the Closing, Seller shall not, directly or indirectly,
through any representatives or otherwise, solicit, initiate, encourage or
entertain proposals or offers from any Person relating to any acquisition of all
or any substantial part of the Purchased Assets, or any merger, consolidation or
business combination with Seller, or participate in any discussions or
negotiations regarding, or furnish to any Person any information with respect
to, or otherwise cooperate in any way with or assist, facilitate or encourage
any such proposal or offer by any other Person unless the same is structured
reasonably to ensure sale of the Purchased Assets to Buyer.  Seller shall
provide Buyer with prompt written notice of any indication of interest or
proposal from any third party with respect to any such transaction.
 
[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.
 
15

--------------------------------------------------------------------------------

6.7               Employees.  Seller acknowledges that Buyer will make offers of
employment to certain employees that are Specified Employees effective from and
after the Closing.  Seller will not interfere with Buyer’s efforts to interview
and make offers of employment to the Specified Employees and will not discourage
any Specified Employee from accepting such employment with Buyer.  Prior to the
Closing Date, Buyer shall deliver to Seller a list identifying all employees of
AVRL who accepted employment with Buyer (the “Transferred Employees”).
 
ARTICLE VII
POST-CLOSING COVENANTS
 
The Parties agree as follows with respect to the period following the Closing
Date:
 
7.1               General.  If any time after the Closing any further action is
reasonably necessary or desirable to carry out the Transactions, each Party will
take such further action (including executing and delivering any such further
instruments and documents, obtaining any Permits and Consents and providing any
reasonably requested information) as any other Party may reasonably request, all
at the requesting Party’s sole cost and expense (unless the requesting Party is
entitled to indemnification therefor under Article VIII).
 
7.2              Confidentiality.  Seller will, and will cause each of its
Affiliates, and their respective Representatives to:  (a) treat and hold as
confidential, and not use or disclose, all information concerning the
negotiation and terms of this Agreement and all confidential information
relating to the Purchased Assets (“Confidential Information”), except for (i)
disclosures to the person’s professional advisors and employees, the actions for
which the disclosing person will be responsible (ii) disclosures required for
such person to perform obligations it may have under this Agreement, the
Transition Services, or the VCSF Contract TSA; (iii) disclosures required by
applicable Laws; and (iv) disclosures necessary in connection with the
enforcement of Seller’s rights under this Agreement.  If any Person subject to
these confidentiality provisions is ever requested or required (by oral question
or request for information or documents in any Action) to disclose any
Confidential Information, Seller will notify Buyer promptly of the request or
requirement so that Buyer may seek an appropriate protective Governmental Order
or waive compliance with this Section 7.2.  Notwithstanding any contrary
provision of this Agreement, any Party (and its respective employees,
representatives or other agents) may disclose to any and all Persons, without
limitation of any kind, the tax treatment and tax structure of the Transactions
and all materials of any kind (including opinions or other tax analyses) that
are provided to such Party relating to such tax treatment and tax structure. 
Notwithstanding the foregoing or any other provision of this Agreement or any
other Transaction Document to the contrary, Buyer acknowledges and agrees that
(y) Seller will continue its business of developing, manufacturing and selling
reagents and diagnostic assays in markets other than the Veterinary Testing and
Diagnostics Markets, and that it shall be entitled to utilize, commercialize and
maintain its ownership of information related thereto except and only to the
extent that rights to such information are explicitly granted to Buyer in this
Agreement or in the other Transaction Documents; and (z) that the foregoing
confidentiality provisions relate solely to the confidential business affairs of
Buyer, and not to the general conduct of veterinary testing and diagnostics as
practiced before and after the date of this Agreement by both Buyer and Seller.
 
[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.
 
16

--------------------------------------------------------------------------------

7.3             Accounts Receivable.  From and after the Closing, if Seller or
any of its Affiliates receives or collects any funds relating to any Purchased
Asset other than payments for Excluded Assets prior to the Closing Date, Seller
or its Affiliate shall remit such funds to Buyer within ten (10) Business Days
after its receipt thereof.  From and after the Closing, if Buyer or its
Affiliate receives or collects any funds relating to any Excluded Asset, Buyer
or its Affiliate shall remit any such funds to Seller within ten (10) Business
Days after its receipt thereof.
 
7.4               Employees and Employee Benefits.
 
(a)               Seller shall terminate all of the Transferred Employees on
such date as the Parties shall mutually agree.  Seller shall be solely
responsible, and Buyer shall have no obligations whatsoever for, any
compensation or other amounts payable to any Transferred Employee, in connection
with such termination including, without limitation, hourly pay, commission,
bonus, salary, accrued vacation, fringe, pension or profit sharing benefits or
severance pay for any period relating to the service with Seller at any time on
or prior to the Closing Date and Seller shall pay all such amounts to all
entitled Persons on or prior to the date as the Parties shall mutually agree as
the date of termination.
 
(b)            Seller shall be solely responsible, and Buyer shall have no
obligations whatsoever for, any compensation or other amounts payable to any
other current or former employee, officer, director, independent contractor or
consultant of AVRL, including, without limitation, hourly pay, commission,
bonus, salary, accrued vacation, fringe, pension or profit sharing benefits or
severance pay for any period relating to the service with Seller at any time on
or prior to the Closing Date and Seller shall pay all such amounts to all
entitled Persons on or prior to the Closing Date.  Seller shall remain solely
responsible for the satisfaction of all claims for medical, dental, life
insurance, health accident or disability benefits brought by or in respect of
current or former employees, officers, directors, independent contractors or
consultants of AVRL or the spouses, dependents or beneficiaries thereof, which
claims relate to events occurring on or prior to the Closing Date.  Seller also
shall remain solely responsible for all worker’s compensation claims of any
current or former employees, officers, directors, independent contractors or
consultants of AVRL which relate to events occurring on or prior to the Closing
Date. Seller shall pay, or cause to be paid, all such amounts to the appropriate
Persons as and when due.
 

7.5              Bulk Sales Laws.  The Parties hereby waive compliance with the
provisions of any bulk sales, bulk transfer or similar Laws of any jurisdiction
that may otherwise be applicable with respect to the sale of any or all of the
Purchased Assets to Buyer; it being understood that any Liabilities arising out
of the failure of Seller to comply with the requirements and provisions of any
bulk sales, bulk transfer or similar Laws of any jurisdiction which would not
otherwise constitute Assumed Liabilities shall be treated as Excluded
Liabilities.
 
[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.
 
17

--------------------------------------------------------------------------------

7.6              Liabilities.  Following the Closing Date, Seller agrees to pay,
perform and discharge the Excluded Liabilities as they become due and payable. 
To the extent that Buyer or any of its Affiliates shall after the Closing Date
pay Excluded Liabilities which are allocable to a period ending on or prior to
Closing Date, Seller shall promptly, upon billing by Buyer, pay to Buyer the
amount of such Excluded Liabilities.  Following the Closing Date, Buyer agrees
to pay, perform and discharge the Assumed Liabilities as they become due and
payable.  To the extent that Seller or any of its Affiliates shall after the
Closing Date, pay Assumed Liabilities, Buyer shall promptly, upon billing by
Seller, pay to Seller the amount of such Assumed Liabilities.
 
7.7             Transfer Taxes.  All transfer, documentary, sales, use, stamp,
registration, value added and other such Taxes and fees (including any penalties
and interest) incurred in connection with this Agreement and the other
Transaction Documents (including any real property transfer Tax and any other
similar Tax) shall be borne and paid by Seller when due. Seller shall, at its
own expense, timely file any Tax Return or other document with respect to such
Taxes or fees (and Buyer shall cooperate with respect thereto as necessary).
 
7.8              Public Announcements.  Unless otherwise required by applicable
Law or stock exchange requirements (based upon the reasonable advice of
counsel), no party to this Agreement shall make any public announcements in
respect of this Agreement or the transactions contemplated hereby or otherwise
communicate with any news media without the prior written consent of the other
party (which consent shall not be unreasonably withheld or delayed), and the
Parties shall cooperate as to the timing and contents of any such announcement. 
Prior to the Closing, the parties will cooperate and mutually agree on a press
release. Notwithstanding anything to the contrary herein, either party may make
public announcement that includes information previously made public without
fault or violation of this Agreement by such party.
 
7.9              Further Assurances.  Following the Closing, each of the Parties
hereto shall, and shall cause their respective Affiliates to, execute and
deliver such additional documents, instruments, conveyances and assurances and
take such further actions as may be reasonably required to carry out the
provisions hereof and give effect to the transactions contemplated by this
Agreement and the other Transaction Documents.
 
ARTICLE VIII
CONDITIONS TO CLOSING
 
8.1              General Conditions.  The obligations of Buyer and Seller to
effect the Closing and consummate the Transactions shall be subject to
fulfillment, at or prior to Closing, of the following conditions, any of which
may, to the extent permitted by applicable Law, be waived in writing by either
Party in its sole discretion (provided that such waiver shall only be effective
as to the obligations of the other Party):
 
(a)               No Injunction.  No Governmental Authority shall have enacted,
issued, promulgated, enforced or entered any Law (whether temporary, preliminary
or permanent), or issued a non-appealable final Governmental Order, decree or
ruling, or taken any other action that is in effect and that enjoins, restrains,
conditions, makes illegal or otherwise prohibits the consummation of the
Transactions.
 
[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.
 
18

--------------------------------------------------------------------------------

(b)                Regulatory Approval.  All regulatory approvals or waivers
required to consummate the Transactions shall have been obtained and shall
remain in full force and effect and any statutory waiting periods in respect
thereof shall have expired.
 
8.2              Conditions Precedent to Obligation of Buyer.  Buyer’s
obligation to consummate the Transactions contemplated to occur in connection
with the Closing and thereafter is subject to the satisfaction on or prior to
the Closing Date of each condition precedent listed below, any of which may be
waived in writing by Buyer in its sole discretion:
 
(a)               Accuracy of Representations and Warranties.  All
representations and warranties of Seller set forth in Article V shall be true
and accurate in all respects as of the date of this Agreement and as of the
Closing Date as though made on and as of the Closing Date (unless the
representations and warranties address matters as of a particular date, in which
case they shall remain true and correct in all material respects as of such
date), except where the circumstances giving rise to the failure to be so true
and accurate would not constitute a Material Adverse Effect.
 
(b)                Compliance with Obligations.  Seller must have performed and
complied in all material respects with all covenants and obligations required by
this Agreement to be performed or complied with by it prior to or at Closing.
 
(c)                Consents.  Notwithstanding any provision in this Agreement to
the contrary, Seller shall have obtained (and provided copies thereof to Buyer)
all of the waivers, Permits, consents, approvals or other authorizations set
forth on Schedule 8.2.
 
(d)               Transaction Documents.  Seller shall have duly executed and
delivered to Buyer each of the documents and instruments required to be
delivered by Seller pursuant to Section 3.2(a).
 
8.3              Conditions Precedent to Obligation of Seller.  Seller’s
obligation to consummate the Transactions contemplated to occur in connection
with the Closing and thereafter is subject to the satisfaction on or prior to
the Closing Date of each condition precedent listed below, any of which may be
waived in writing by Seller in its sole discretion:
 
(a)               Accuracy of Representations and Warranties.  All
representations and warranties of Buyer set forth in Article IV shall be true
and accurate in all material respects as of the date of this Agreement and as of
the Closing Date as though made on and as of the Closing Date (unless the
representations and warranties address matters as of a particular date, in which
case they shall remain true and correct in all material respects as of such
date).
 
(b)                Compliance with Obligations.  Buyer must have performed and
complied in all material respects with all covenants and obligations required by
this Agreement to be performed or complied with by it prior to or at Closing.
 
[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.
 
19

--------------------------------------------------------------------------------

(c)            Transaction Documents.  Buyer shall have duly executed and
delivered each of the documents and instruments required to be delivered by it
pursuant to Section 3.2(b).
 
ARTICLE IX
INDEMNIFICATION
 
9.1              Survival.  Subject to the limitations and other provisions of
this Agreement, the representations and warranties contained herein shall
survive the Closing and shall remain in full force and effect until the date
that is twelve (12) months from the Closing Date; provided, that the
representations and warranties in (i) Section 4.1, Section 4.2, Section 5.1,
Section 5.2, Section 5.4, and Section 5.5, shall survive indefinitely
(collectively, the “Fundamental Representations”).  All covenants and agreements
of the Parties contained herein shall survive the Closing indefinitely or for
the period explicitly specified therein.  Notwithstanding the foregoing, any
claims asserted in good faith with reasonable specificity (to the extent known
at such time) and in writing by notice from the non-breaching party to the
breaching party prior to the expiration date of the applicable survival period
shall not thereafter be barred by the expiration of the relevant representation
or warranty and such claims shall survive until finally resolved.
 
9.2               Indemnification By Seller.  Subject to the other terms and
conditions of this Article IX, Seller shall indemnify and defend each of Buyer
and its Affiliates and their respective Representatives (collectively, the
“Buyer Indemnitees”) against, and shall hold each of them harmless from and
against, and shall pay and reimburse each of them for, any and all Losses
incurred or sustained by, or imposed upon, the Buyer Indemnitees based upon,
arising out of, with respect to or by reason of:
 
(a)               any inaccuracy in or breach of any of the representations or
warranties of Seller contained in this Agreement, the other Transaction
Documents or in any certificate or instrument delivered by or on behalf of
Seller pursuant to this Agreement, as of the date such representation or
warranty was made or as if such representation or warranty was made on and as of
the Closing Date (except for representations and warranties that expressly
relate to a specified date, the inaccuracy in or breach of which will be
determined with reference to such specified date);
 
(b)                any breach or non-fulfillment of any covenant, agreement or
obligation to be performed by Seller pursuant to this Agreement, the other
Transaction Documents or any certificate or instrument delivered by or on behalf
of Seller pursuant to this Agreement;
 
(c)                any Excluded Liability; or
 
(d)               any Third Party Claim based upon, resulting from or arising
out of the business, operations, properties, assets or obligations of Seller or
any of its Affiliates (other than the Purchased Assets or Assumed Liabilities)
conducted, existing or arising on or prior to the Closing Date.
 
[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.
 
20

--------------------------------------------------------------------------------

9.3              Indemnification By Buyer.  Subject to the other terms and
conditions of this Article IX, Buyer shall indemnify and defend each of Seller
and its Affiliates and their respective Representatives (collectively, the
“Seller Indemnitees”) against, and shall hold each of them harmless from and
against, and shall pay and reimburse each of them for, any and all Losses
incurred or sustained by, or imposed upon, the Seller Indemnitees based upon,
arising out of, with respect to or by reason of:
 
(a)                any inaccuracy in or breach of any of the representations or
warranties of Buyer contained in this Agreement or in any certificate or
instrument delivered by or on behalf of Buyer pursuant to this Agreement, as of
the date such representation or warranty was made or as if such representation
or warranty was made on and as of the Closing Date (except for representations
and warranties that expressly relate to a specified date, the inaccuracy in or
breach of which will be determined with reference to such specified date);
 
(b)               any breach or non-fulfillment of any covenant, agreement or
obligation to be performed by Buyer pursuant to this Agreement or the other
Transaction Documents; or
 
(c)                any Assumed Liability.
 
9.4               Certain Limitations.  The indemnification provided for in
Section 9.2 and Section 9.3 shall be subject to the following limitations:
 
(a)                 Seller shall not be liable to the Buyer Indemnitees for
indemnification under Section 9.2(a) until the aggregate amount of all Losses in
respect of indemnification under Section 9.2(a) exceeds $75,000.00 (the
“Basket”), in which event Seller shall be required to pay or be liable for all
such Losses from the first dollar.
 
(b)                Buyer shall not be liable to the Seller Indemnitees for
indemnification under Section 9.3(a) until the aggregate amount of all Losses in
respect of indemnification under Section 9.3(a) exceeds the Basket, in which
event Buyer shall be required to pay or be liable for all such Losses from the
first dollar.
 
(c)                 Notwithstanding the foregoing, the limitations set forth in
Section 9.4(a) and Section 9.4(a) shall not apply to Losses based upon, arising
out of, with respect to or by reason of any inaccuracy in or breach of the
Fundamental Representations.
 
9.5              Indemnification Procedures.  The party making a claim under
this Article IX is referred to as the “Indemnified Party”, and the party against
whom such claims are asserted under this Article IX is referred to as the
“Indemnifying Party”.
 
[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.
 
21

--------------------------------------------------------------------------------

(a)                Third Party Claims.  If any Indemnified Party receives notice
of the assertion or commencement of any Action made or brought by any Person who
is not a party to this Agreement or an Affiliate of a party to this Agreement or
a Representative of the foregoing (a “Third Party Claim”) against such
Indemnified Party with respect to which the Indemnifying Party is obligated to
provide indemnification under this Agreement, the Indemnified Party shall give
the Indemnifying Party reasonably prompt written notice thereof, but in any
event not later than thirty (30) days after receipt of such notice of such Third
Party Claim.  The failure to give such prompt written notice shall not, however,
relieve the Indemnifying Party of its indemnification obligations, except and
only to the extent that the Indemnifying Party forfeits rights or defenses by
reason of such failure.  Such notice by the Indemnified Party shall describe the
Third Party Claim in reasonable detail, shall include copies of all material
written evidence thereof and shall indicate the estimated amount, if reasonably
practicable, of the Loss that has been or may be sustained by the Indemnified
Party.  The Indemnifying Party shall have the right to participate in, or by
giving written notice to the Indemnified Party, to assume the defense of any
Third Party Claim at the Indemnifying Party’s expense and by the Indemnifying
Party’s own counsel, and the Indemnified Party shall cooperate in good faith in
such defense; provided, that if the Indemnifying Party is Seller, such
Indemnifying Party shall not have the right to defend or direct the defense of
any such Third Party Claim that (x) is asserted directly by or on behalf of a
Person that is a supplier or customer of the Business, or (y) seeks an
injunction or other equitable relief against the Indemnified Party.  In the
event that the Indemnifying Party assumes the defense of any Third Party Claim,
subject to Section 9.5(b), it shall have the right to take such action as it
deems necessary to avoid, dispute, defend, appeal or make counterclaims
pertaining to any such Third Party Claim in the name and on behalf of the
Indemnified Party. The Indemnified Party shall have the right to participate in
the defense of any Third Party Claim with counsel selected by it subject to the
Indemnifying Party’s right to control the defense thereof. The reasonable fees
and disbursements of such counsel shall be at the expense of the Indemnified
Party, provided, that if in the reasonable opinion of counsel to the Indemnified
Party, (A) there are legal defenses available to an Indemnified Party that are
different from or additional to those available to the Indemnifying Party; or
(B) there exists a conflict of interest between the Indemnifying Party and the
Indemnified Party that cannot be waived, the Indemnifying Party shall be liable
for the reasonable fees and expenses of counsel to the Indemnified Party in each
jurisdiction for which the Indemnified Party determines counsel is required. If
the Indemnifying Party elects not to compromise or defend such Third Party
Claim, fails to promptly notify the Indemnified Party in writing of its election
to defend as provided in this Agreement, or fails to diligently prosecute the
defense of such Third Party Claim, the Indemnified Party may, subject to Section
9.5(b), pay, compromise, defend such Third Party Claim and seek indemnification
for any and all Losses based upon, arising from or relating to such Third Party
Claim. Seller and Buyer shall cooperate with each other in all reasonable
respects in connection with the defense of any Third Party Claim, including
making available (subject to the provisions of Section 7.2) records relating to
such Third Party Claim and furnishing, without expense (other than reimbursement
of actual out-of-pocket expenses) to the defending party, management employees
of the non-defending party as may be reasonably necessary for the preparation of
the defense of such Third Party Claim.
 
(b)                Settlement of Third Party Claims.  Notwithstanding any other
provision of this Agreement, the Indemnifying Party shall not enter into
settlement of any Third Party Claim without the prior written consent of the
Indemnified Party, except as provided in this Section 9.5(b). If a firm offer is
made to settle a Third Party Claim without leading to liability or the creation
of a financial or other obligation on the part of the Indemnified Party and
provides, in customary form, for the unconditional release of each Indemnified
Party from all liabilities and obligations in connection with such Third Party
Claim and the Indemnifying Party desires to accept and agree to such offer, the
Indemnifying Party shall give written notice to that effect to the Indemnified
Party.  If the Indemnified Party fails to consent to such firm offer within ten
(10) days after its receipt of such notice, the Indemnified Party may continue
to contest or defend such Third Party Claim and in such event, the maximum
liability of the Indemnifying Party as to such Third Party Claim shall not
exceed the amount of such settlement offer.  If the Indemnified Party fails to
consent to such firm offer and also fails to assume defense of such Third Party
Claim, the Indemnifying Party may settle the Third Party Claim upon the terms
set forth in such firm offer to settle such Third Party Claim.  If the
Indemnified Party has assumed the defense pursuant to Section 9.5(a), it shall
not agree to any settlement without the written consent of the Indemnifying
Party (which consent shall not be unreasonably withheld or delayed).
 
[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.
 
22

--------------------------------------------------------------------------------

(c)                 Direct Claims.
 
(i)            Any Action by an Indemnified Party on account of a Loss which
does not result from a Third Party Claim (a “Direct Claim”) shall be asserted by
the Indemnified Party giving the Indemnifying Party reasonably prompt written
notice thereof (the “Claim Notice”), but in any event not later than thirty (30)
days after the Indemnified Party becomes aware of such Direct Claim. The failure
to give such prompt written notice shall not, however, relieve the Indemnifying
Party of its indemnification obligations, except and only to the extent that the
Indemnifying Party forfeits rights or defenses by reason of such failure. The
Claim Notice shall describe the Direct Claim in reasonable detail, shall include
copies of all material written evidence thereof and shall indicate the estimated
amount, if reasonably practicable, of the Loss that has been or may be sustained
by the Indemnified Party. The Indemnifying Party shall have thirty (30) days
after its receipt of the Claim Notice to respond in writing to such Direct Claim
(the “Response Notice”). In the Response Notice the Indemnifying Party may: (x)
agree that the full amount claimed in the Claim Notice is owed to the
Indemnified Party; (y) agree that part, but not all, of the claimed amount is
owed to the Indemnified Party; or (y) indicates that no part of the claimed
amount is owed to the Indemnified Party.  Any part of the claimed amount that is
not agreed to be owing to the Indemnified Party pursuant to the Claim Notice
shall be the “Contested Amount.” The Indemnified Party shall allow the
Indemnifying Party and its professional advisors to investigate the matter or
circumstance alleged to give rise to the Direct Claim, and whether and to what
extent any amount is payable in respect of the Direct Claim and the Indemnified
Party shall assist the Indemnifying Party’s investigation by giving such
information and assistance (including access to the Indemnified Party’s premises
and personnel and the right to examine and copy any accounts, documents or
records) as the Indemnifying Party or any of its professional advisors may
reasonably request. If the Indemnifying Party does not provide a Response Notice
within such thirty (30) day period, the Indemnifying Party shall be deemed to
have rejected such claim, in which case the Indemnified Party shall be free to
pursue such remedies as may be available to the Indemnified Party on the terms
and subject to the provisions of this Agreement.
 
(ii)            If any Response Notice expressly indicates that there is a
Contested Amount or if the Indemnifying Party contest the amount claimed in a
notice with respect to a Third Party Claim, the parties shall (for at least ten
(10) Business Days) attempt in good faith to resolve the dispute related to the
Contested Amount. If the parties shall resolve such dispute, they shall sign a
settlement agreement.
 
[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.
 
23

--------------------------------------------------------------------------------

(d)                 Disputed Claim.
 
(i)              In the event that there is a dispute relating to any Claim
Notice or Contested Amount or with respect to a Third Party Claim and such
dispute is not resolved within the ten (10) Business-Day period referred to in
clause “(ii)” above, such matters will be settled by binding arbitration
(“Arbitrable Claims”).  Notwithstanding the preceding sentence, nothing in this
Section 9.5 shall prevent the Indemnified Party from seeking preliminary
injunctive relief from a court of competent jurisdiction pending settlement of
any Arbitrable Claim.
 
(ii)            Except as herein specifically stated, any Arbitrable Claim shall
be resolved by arbitration in Los Angeles, California in accordance with JAMS’
Comprehensive Arbitration Rules and Procedures (the “JAMS Rules”) then in
effect.  However, in all events, the provisions contained herein shall govern
over any conflicting rules which may now or hereafter be contained in the JAMS
Rules.  Any judgment upon the award rendered by the arbitrators shall be entered
in any court having jurisdiction ever the subject matter thereof.  The
arbitrators shall have the authority to grant any equitable and legal remedies
that would be available if any judicial proceeding was instituted to resolve an
Arbitrable Claim.  The final decision of the arbitrators, as entered by a court
of competent jurisdiction, will be furnished by the arbitrators to the
Indemnified Party and the Indemnifying Party in writing and will constitute a
final, conclusive and non-appealable determination of the issue in question,
binding upon the Indemnified Party and the Indemnifying Party, and an order with
respect thereto maybe entered in any court of competent jurisdiction.
 
(iii)          Any such arbitration will be conducted before a panel of three
(3) arbitrators who will be compensated for their services at a rate to be
determined by the Indemnified Party and the Indemnifying Party or by JAMS, but
based upon reasonable hourly or daily consulting rates for the arbitrators in
the event the parties are not able to agree upon their rate of compensation.
 
(iv)         The arbitrators shall be mutually agreed upon by the Indemnified
Party and the Indemnifying Party.  In the event the Indemnified Party and the
Indemnifying Party are unable to agree within twenty (20) days following
submission of the dispute to JAMS by one of the parties, JAMS will have the
authority to select arbitrators from a list of arbitrators who satisfy the
criteria set forth in clause “(v)” hereof.
 
(v)            No arbitrator shall have any past or present family, business or
other relationship with the Purchaser, the Seller or any Affiliate, director or
officer thereof, or any “associate” (as such term is defined in Rule 12b-2 under
the Securities Act of 1933, as amended) of the Indemnified Party, the
Indemnifying Party or any Affiliate, director or officer thereof, unless,
following full disclosure of all such relationships, the Indemnified Party and
the Indemnifying Party agree in writing to waive such requirement with respect
to an individual in connection with any dispute.
 
(vi)         The arbitrators shall be instructed to hold an up to eight hour,
one day hearing regarding the disputed matter within sixty (60) days of his
designation and to render an award (without written opinion) no later than ten
(10) days after the conclusion of such hearing, in each case unless otherwise
mutually agreed in writing by the Indemnified Party and the Indemnifying Party.
 
[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.
 
24

--------------------------------------------------------------------------------

(vii)         No discovery other than an exchange of relevant documents may
occur in any arbitration commenced under the provisions of this Section 9.5. 
The Indemnified Party and the Indemnifying Party agree to act in good faith to
promptly exchange relevant documents.
 
(viii)      The Indemnified Party and the Indemnifying Party will each pay 50%
of the initial compensation to be paid to the arbitrators in any such
arbitration and 50% of the costs of transcripts and other normal and regular
expenses of the arbitration proceedings; provided, however, that:  (A) the
prevailing party in any arbitration will be entitled to an award of attorneys’
fees and costs; and (B) all costs of arbitration, other than those provided for
above, will be paid by the losing party, and the arbitrators will be authorized
to determine the identity of the prevailing party and the losing party.
 
(ix)          The arbitrators chosen in accordance with these provisions will
not have the power to alter, amend or otherwise affect the terms of these
arbitration provisions or any other provisions contained in this Agreement.
 
(x)             Except as specifically otherwise provided in this Agreement,
arbitration will be the sole and exclusive remedy of the parties for any
Arbitrable Claim or any other dispute arising out of or relating to this
Agreement.
 
9.6              Payments.  Once a Loss is agreed to by the Indemnifying Party
or finally adjudicated to be payable pursuant to this Article IX, the
Indemnifying Party shall satisfy its obligations within fifteen (15) Business
Days of such final, non-appealable adjudication by wire transfer of immediately
available funds. The Parties hereto agree that should an Indemnifying Party not
make full payment of any such obligations within such fifteen (15) Business Day
period, any amount payable shall accrue interest from and including the date of
agreement of the Indemnifying Party or final, non-appealable adjudication to but
excluding the date such payment has been made at a rate per annum equal to ten
percent (10%).  Such interest shall be calculated daily on the basis of a 365
day year and the actual number of days elapsed.
 
9.7              Tax Treatment of Indemnification Payments.  All indemnification
payments made under this Agreement shall be treated by the Parties as an
adjustment to the Purchase Price for Tax purposes, unless otherwise required by
Law.
 
9.8              Effect of Investigation.  The representations, warranties and
covenants of the Indemnifying Party, and the Indemnified Party’s right to
indemnification with respect thereto, shall not be affected or deemed waived by
reason of any investigation made by or on behalf of the Indemnified Party
(including by any of its Representatives) or by reason of the fact that the
Indemnified Party or any of its Representatives knew or should have known that
any such representation or warranty is, was or might be inaccurate or by reason
of the Indemnified Party’s waiver of any condition set forth in Section 8.2 or
Section 8.3, as the case may be.
 
[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.
 
25

--------------------------------------------------------------------------------

9.9               Exclusive Remedies.  Subject to Section 11.10, the Parties
acknowledge and agree that their sole and exclusive remedy with respect to any
and all claims (other than claims arising from fraud, criminal activity or
willful misconduct on the part of a party hereto in connection with the
transactions contemplated by this Agreement) for any breach of any
representation, warranty, covenant, agreement or obligation set forth herein or
otherwise relating to the subject matter of this Agreement and any other
Transaction Document, shall be pursuant to the indemnification provisions set
forth in this Section 9.9. In furtherance of the foregoing, each party hereby
waives, to the fullest extent permitted under Law, any and all rights, claims
and causes of action for any breach of any representation, warranty, covenant,
agreement or obligation set forth herein or otherwise relating to the subject
matter of this Agreement it may have against the other Party hereto and their
Affiliates and each of their respective Representatives arising under or based
upon any Law, except pursuant to the indemnification provisions set forth in
this Section 9.9. Nothing in this Section 9.9 shall limit any Person’s right to
seek and obtain any equitable relief to which any Person shall be entitled or to
seek any remedy on account of any party’s fraudulent, criminal or intentional
misconduct.
 
ARTICLE X
TERMINATION
 
10.1          Termination.  This Agreement may be terminated at any time prior
to the Closing:
 
(a)                 by the mutual written consent of Seller and Buyer;
 
(b)                by Buyer by written notice to Seller if:
 
(i)             Buyer is not then in material breach of any provision of this
Agreement and there has been a breach, inaccuracy in or failure to perform any
representation, warranty, covenant or agreement made by Seller pursuant to this
Agreement that would give rise to the failure of any of the conditions specified
in Article VIII and such breach, inaccuracy or failure has not been cured by
Seller within fifteen (15) days of Seller’s receipt of written notice of such
breach from Buyer; or
 
(ii)            any of the conditions set forth Section 8.1 or Section 8.2 shall
not have been, or if it becomes apparent that any of such conditions will not
be, fulfilled by March 31, 2015, unless such failure shall be due to the failure
of Buyer to perform or comply with any of the covenants, agreements or
conditions hereof to be performed or complied with by it prior to the Closing;
 
(c)                 by Seller by written notice to Buyer if:
 
(i)             Seller is not then in material breach of any provision of this
Agreement and there has been a breach, inaccuracy in or failure to perform any
representation, warranty, covenant or agreement made by Buyer pursuant to this
Agreement that would give rise to the failure of any of the conditions specified
in Article VIII and such breach, inaccuracy or failure has not been cured by
Buyer within fifteen (15) days of Buyer’s receipt of written notice of such
breach from Seller; or
 
[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.
 
26

--------------------------------------------------------------------------------

(ii)            any of the conditions set forth in Section 8.1 or Section 8.3
shall not have been, or if it becomes apparent that any of such conditions will
not be, fulfilled by March 31, 2015, unless such failure shall be due to the
failure of Seller to perform or comply with any of the covenants, agreements or
conditions hereof to be performed or complied with by it prior to the Closing;
or
 
(iii)           by Buyer or Seller in the event that (i) there shall be any Law
that makes consummation of the transactions contemplated by this Agreement
illegal or otherwise prohibited or (ii) any Governmental Authority shall have
issued a Governmental Order restraining or enjoining the transactions
contemplated by this Agreement, and such Governmental Order shall have become
final and non-appealable.
 
10.2            Effect of Termination.  In the event of the termination of this
Agreement in accordance with this Article, this Agreement shall forthwith become
void and there shall be no liability on the part of any party hereto except:
 
(a)                 as set forth in this Article X and Section 7.2 and Article
XI hereof; and
 
(b)                that nothing herein shall relieve any party hereto from
liability for any willful breach of any provision hereof.
 
ARTICLE XI
MISCELLANEOUS
 
11.1            Expenses.  Except as otherwise expressly provided herein, all
costs and expenses, including, without limitation, fees and disbursements of
counsel, financial advisors and accountants, incurred in connection with this
Agreement and the transactions contemplated hereby shall be paid by the party
incurring such costs and expenses, whether or not the Closing shall have
occurred.
 
11.2            Notices.  All notices, requests, consents, claims, demands,
waivers and other communications hereunder shall be in writing and shall be
deemed to have been given (a) when delivered by hand (with written confirmation
of receipt); (b) when received by the addressee if sent by a nationally
recognized overnight courier (receipt requested); (c) on the date sent by
facsimile or e-mail of a PDF document (with confirmation of transmission) if
sent during normal business hours of the recipient, and on the next Business Day
if sent after normal business hours of the recipient or (d) on the third (3rd)
day after the date mailed, by certified or registered mail, return receipt
requested, postage prepaid.  Such communications must be sent to the respective
Parties at the following addresses (or at such other address for a party as
shall be specified in a notice given in accordance with this Section 11.2):
 

  If to Seller: Abaxis, Inc.

3240 Whipple Road
Union City, California 94587

Attn: Chief Executive Officer

 
[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.
 
27

--------------------------------------------------------------------------------

With a copy to: Glen Y. Sato

Cooley LLP
3175 Hanover St.
Palo Alto, California 94304
 

If to Buyer: Antech Diagnostics, Inc.

12401 W. Olympic Blvd.
Los Angeles, CA 90064

 
Attn:
Chief Executive Officer

 

With a copy to: Antech Diagnostics, Inc.

12401 W. Olympic Blvd.
Los Angeles, CA 90064

 
Attn:
Legal Department

 
11.3           Interpretation.  For purposes of this Agreement, (a) the words
“include,” “includes” and “including” shall be deemed to be followed by the
words “without limitation”; (b) the word “or” is not exclusive; and (c) the
words “herein,” “hereof,” “hereby,” “hereto” and “hereunder” refer to this
Agreement as a whole. Unless the context otherwise requires, references herein:
(x) to Articles, Sections, Disclosure Schedules and Exhibits mean the Articles
and Sections of, and Disclosure Schedules and Exhibits attached to, this
Agreement; (y) to an agreement, instrument or other document means such
agreement, instrument or other document as amended, supplemented and modified
from time to time to the extent permitted by the provisions thereof and (z) to a
statute means such statute as amended from time to time and includes any
successor legislation thereto and any regulations promulgated thereunder. This
Agreement shall be construed without regard to any presumption or rule requiring
construction or interpretation against the party drafting an instrument or
causing any instrument to be drafted. The Disclosure Schedules and Exhibits
referred to herein shall be construed with, and as an integral part of, this
Agreement to the same extent as if they were set forth verbatim herein.
 
11.4           Headings.  The headings in this Agreement are for reference only
and shall not affect the interpretation of this Agreement.
 
11.5           Severability.  The provisions of this Agreement will be deemed
severable and the invalidity or unenforceability of any provision will not
affect the validity or enforceability of the other provisions hereof; provided
that if any provision of this Agreement, as applied to any Party or to any
circumstance, is adjudged by a Governmental Authority, arbitrator or mediator
not to be enforceable in accordance with its terms, the Parties agree that the
Governmental Authority, arbitrator, or mediator making such determination will
have the power to modify the provision in a manner consistent with its
objectives such that it is enforceable, and/or to delete specific words or
phrases, and in its reduced form, such provision will then be enforceable and
will be enforced.
 
11.6           Successors and Assigns.  This Agreement shall be binding upon and
shall inure to the benefit of the Parties hereto and their respective successors
and permitted assigns. Neither party may assign its rights or obligations
hereunder without the prior written consent of the other party, which consent
shall not be unreasonably withheld or delayed; provided, however, that prior to
the Closing Date, Buyer may, without the prior written consent of Seller, assign
all or any portion of its rights under this Agreement to one or more of its
Affiliates.  No assignment shall relieve the assigning party of any of its
obligations hereunder.
 
[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.
 
28

--------------------------------------------------------------------------------

11.7           No Third-party Beneficiaries.  This Agreement is for the sole
benefit of the Parties hereto and their respective successors and permitted
assigns and nothing herein, express or implied, is intended to or shall confer
upon any other Person or entity any legal or equitable right, benefit or remedy
of any nature whatsoever under or by reason of this Agreement.
 
11.8          Amendment and Modification; Waiver.  This Agreement may only be
amended, modified or supplemented by an agreement in writing signed by each
party hereto. No waiver by any party of any of the provisions hereof shall be
effective unless explicitly set forth in writing and signed by the party so
waiving. No waiver by any party shall operate or be construed as a waiver in
respect of any failure, breach or default not expressly identified by such
written waiver, whether of a similar or different character, and whether
occurring before or after that waiver. No failure to exercise, or delay in
exercising, any right, remedy, power or privilege arising from this Agreement
shall operate or be construed as a waiver thereof; nor shall any single or
partial exercise of any right, remedy, power or privilege hereunder preclude any
other or further exercise thereof or the exercise of any other right, remedy,
power or privilege.
 
11.9           Governing Law; Submission to Jurisdiction.
 
(a)                Governing Law.  This Agreement shall be governed by and
construed in accordance with the internal laws of the State of California
without giving effect to any choice or conflict of law provision or rule
(whether of the State of California or any other jurisdiction).
 
(b)                Jurisdiction; Venue.  Any controversy, claim or counterclaim
arising out of or relating to this Agreement shall be resolved by (i) for
actions first brought by Seller, the United States District Court for the
Central District of California or a local court sitting in Los Angeles,
California, and (ii) for actions first brought by Buyer, the United States
District Court for the Northern District of California or a local court sitting
in San Francisco, California ((i) and (ii) collectively, the “California
Courts”).  Each Party (A) irrevocably submits to the exclusive jurisdiction in
the California Courts for purposes of any action, suit or other proceeding
relating to or arising out of this Agreement and (B) agrees not to raise any
objection at any time to the laying or maintaining of the venue of any such
action, suit or proceeding in any of the California Courts, irrevocably waives
any claim that such action, suit or other proceeding has been brought in an
inconvenient forum and further irrevocably waives the right to object, with
respect to such action, suit or other proceeding, that such California Court
does not have any jurisdiction over such Party.
 
(c)               Notwithstanding anything to the contrary contained in this
Agreement, any claim for indemnification, compensation or reimbursement pursuant
to Article IX and any claim for a monetary remedy relating to this Agreement
after the Closing shall be brought and resolved exclusively in accordance with
Section 9.5; provided, however, that nothing in this Section 11.9(c) shall
prevent either Party from seeking preliminary injunctive relief from a court of
competent jurisdiction.
 
[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.
 
29

--------------------------------------------------------------------------------

11.10       Specific Performance.  The Parties agree that irreparable damage
would occur if any provision of this Agreement were not performed in accordance
with the terms hereof and that the Parties shall be entitled to specific
performance of the terms hereof, in addition to any other remedy to which they
are entitled at law or in equity.
 
11.11       Counterparts.  This Agreement may be executed in counterparts, each
of which shall be deemed an original, but all of which together shall be deemed
to be one and the same agreement. A signed copy of this Agreement delivered by
facsimile, e-mail or other means of electronic transmission shall be deemed to
have the same legal effect as delivery of an original signed copy of this
Agreement.
 
11.12        Entire Agreement.  This Agreement and the other Transaction
Documents constitute the sole and entire agreement of the Parties to this
Agreement with respect to the subject matter contained herein and therein, and
supersede all prior and contemporaneous understandings and agreements, both
written and oral, with respect to such subject matter. In the event of any
inconsistency between the statements in the body of this Agreement and those in
the other Transaction Documents, the Exhibits and Disclosure Schedules (other
than an exception expressly set forth as such in the Disclosure Schedules), the
statements in the body of this Agreement will control.
 
[SIGNATURE PAGE FOLLOWS]
 
[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.
 
30

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be duly
executed and delivered as of the date first above written.



 
BUYER: 
       
ANTECH DIAGNOSTICS, INC. 
       
By:
/s/ Josh Drake  
Name:
Josh Drake  
Title:
President              
SELLER: 
       
ABAXIS, INC. 
       
By:
/s/ Craig Tockman, DVM  
Name:
Craig Tockman, DVM  
Title:
Vice President



Signature page to
Asset Purchase Agreement
 
[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.
 

--------------------------------------------------------------------------------

Schedule 2.1(A)
 
Purchased Assets
 
The Purchased Assets include the following assets of AVRL:
 
(a)               The (i) machinery, equipment, furniture and fixtures, (ii)
tools and tooling, (iii) vehicles, (iv) computer hardware, (v) other tangible
personal property, and (vi) third party software listed below (the “Tangible
Personal Property”):
 
Description
 
Book Value
 
Immulite 2000 Analyzer
 
$
30,529.21
 
RAI Assay Capabilities
 
$
11,827.58
 
ADVIA  2120i Hemo Analyzer
 
$
78,486.99
 
ADVIA  2120i Hemo Analyzer
 
$
74,189.52
 
AVRL Hematology Stainer
 
$
9,942.64
 
AVRL Tissue TEK PATHOLOGY EQUIP
 
$
207,713.76
 
Urine Dip Stick Reader
 
$
6,881.33
 
MICROSCOPES - 2 Standard Microscopes
 
$
8,883.32
 
MICROSCOPES - 2 Hitschfel Ins BX43 With Camera System, 1 BX46F With Camers
System, 1 Hitschfel Scope, 1 Visual Dynamics Microscope And Camera
 
$
66,392.70
 
Microscope Bx46
 
$
11,193.44
 
Microscope Bx46
 
$
11,193.44
 
Microscope Olympus Bx46 & Dp26 Camera
 
$
22,934.74
 
Ultra Centrifuge & Microscope (2)
 
$
41,283.85
 
Co2 Incubator/Safety Cabinet
 
$
5,692.87
 
HP Laser Jet Pro Printer
   
-
 
AVRL Office Furniture
 
$
18,132.12
 
Path Lab Bench
 
$
4,330.85
 
LAB EQUIPMENT - Lab Benches In Serology And Chemistry, Ductless Fume Hood
 
$
37,148.47
 
Water Bath Chemistry/Ref. Centrifuge
 
$
6,485.72
 
VS2
 
$
188.31
 
ISTAT 1
   
-
 
VSPro
   
-
 
HM5
   
-
 



(b)               all Contracts pursuant to which Seller performs veterinary
reference laboratory services for any veterinary clinics, hospitals, practices,
and research or education facilities, including without limitation all Customer
Contracts, set forth on Schedule 5.8 (the “Assigned Contracts”);
 
[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.
 

--------------------------------------------------------------------------------

(c)                the following Contracts:
 
(i)                  Service Pass-Through Agreement, dated on or about June 23,
2012, between Baytree Leasing Company, LLC and Abaxis, Inc.; and
 
(ii)                Service Pass-Through Agreement, dated as of June 15, 2012,
between Highland Capital Corporation and Abaxis, Inc.
 
(d)               all Intellectual Property specifically and solely related and
limited to AVRL as such business is being conducted on the Closing Date,
including without limitation (i) related to those Purchased Assets set forth or
embodied in Schedule 2.1(A)(a) and (b) above, and (ii) as embodied in the
Assigned Records; provided that the following Intellectual Property rights and
embodiments thereof are expressly not included in the Intellectual Property
Assets or Purchased Assets:  (A) proprietary Lyme, Anaplasma and Ehrlichia
assays (the “Excluded Assays”); (B) Intellectual Property related to the
business of the Seller proposed to be used generally or in Seller’s business
other than the Purchased Assets or otherwise by Seller such as the “Abaxis”,
“AVRL”, “VetScan”, “Abaxis Veterinary Reference Laboratories”, “CLS” and all
other trademarks/trade names and domain names of the Seller; (C) operations data
and information unrelated to AVRL; (D) vendor and supplier agreements; (E)
accounting records unrelated to the AVRL; (F) complaints and inquiry files
unrelated to AVRL; (G) production data; (H) research and development files
related to the Excluded Assays; (I) strategic plans; (J) distribution history
unrelated to AVRL; (K) marketing and promotional surveys; (L) employee records
and health care information; (M) manufacturing information, processes and
technology unrelated to AVRL or related to the Excluded Assays; (P) quality
systems; (Q) software or middleware; (R) business methods; (S) copyrights
unrelated to the Purchased Assets or AVRL; (T) facility plans, drawings, leases
and maintenance Contracts; (U) technical information unrelated to AVRL; (V) data
or information otherwise used in or with respect to the AVRL business that
specifically related to any Contract that is included as a Purchased Asset; and
(W) for clarity, any Intellectual Property used in or part of AVRL in the past
that is not part of the AVRL business as being conducted on the Closing Date.
 
(e) originals, or where not available, copies, of all books and records,
including, but not limited to, books of account, ledgers and general financial
and accounting records, machinery and equipment maintenance files, customer
lists, customer purchasing histories, price lists, distributor lists, quality
control records and procedures, customer complaints and inquiry files, research
and development files, records and data (including any correspondence with
respect to that certain agreement with the Veterinary Services Central Fund of
the Department of the Army with respect to the provision of veterinary
diagnostic laboratory services by Abaxis, Inc. (NAFBAV-14-D-0001)(the “VCSF
Contract”), sales material and records (including pricing history, total sales,
terms and conditions of sale, sales and pricing policies and practices), all to
the extent specifically and solely related and limited to AVRL, the Purchased
Assets and the Assumed Liabilities (“Assigned Records”);
 
(f)                 Intentionally Omitted;
 
[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.
 

--------------------------------------------------------------------------------

(g)              all causes of action (including rights to sue for past
infringement), choses in action, rights of recovery, rights of setoff and rights
of recoupment to the extent relating to any Purchased Asset or any Assumed
Liability; and
 
(h)               all goodwill associated with the foregoing assets.
 
[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.
 

--------------------------------------------------------------------------------

Schedule 2.1(B)
 
Excluded Assets
 
Accounts receivable related to the Purchased Assets (through March 31, 2015)
 
The following Intellectual Property rights and embodiments thereof are Excluded
Assets: (A) proprietary Lyme, Anaplasma and Ehrlichia assays; (B) Intellectual
Property related to the business of the Seller proposed to be used generally or
in Seller’s business other than the Purchased Assets or otherwise by Seller such
as the “Abaxis”, “AVRL”, “VetScan”, “Abaxis Veterinary Reference Laboratories”,
“CLS” and all other trademarks/trade names and domain names of the Seller; (C)
operations data and information; (D) vendor and supplier agreements; (E)
accounting records; (F) complaints and inquiry files; (G) production data; (H)
machinery and equipment maintenance files; (I) research and development files;
(J) records and data (including correspondence with Governmental Authorities
other than with respect to the VCSF Contract; (K) strategic plans; (L)
distribution history; (M) marketing and promotional surveys; (N) employee
records and health care information; (O) manufacturing information, processes
and technology; (P) quality systems; (Q) software or middleware; (R) business
methods; (S) copyrights; (T) facility plans, drawings, leases and maintenance
Contracts; (U) technical information; (V) data or information otherwise used in
or with respect to the AVRL business that is pursuant to any Contract that is
not expressly assigned pursuant to Schedule 5.8; and (W) for clarity, any
Intellectual Property used in or part of AVRL in the past that is not part of
the AVRL business as being conducted on the Closing Date.
 
The following are services, equipment and Contracts used in the AVRL business
with respect to the Purchased Assets that are not assigned:
 
Equipment - Roche
Laboratory Equipment
Equipment - Remel
Laboratory Equipment
Renal Lease through 8/31/16
Facilities Lease
Ikon Office Solutions Lease
Copier
Ikon Office Solutions Lease
Copier
Kansas BioScience Grant
Contract

 
[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.
 

--------------------------------------------------------------------------------

Schedule 2.5
 
Excluded Liabilities
 
The following equipment and related leases and Contracts in the AVRL business
with respect to the Purchased Assets are not assigned:
 
Equipment - Roche
Laboratory Equipment
Equipment - Remel
Laboratory Equipment
Renal Lease through 8/31/16
Facilities Lease
Ikon Office Solutions Lease
Copier
Ikon Office Solutions Lease
Copier
Kansas BioScience Grant
Contract

 
[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.
 

--------------------------------------------------------------------------------

Schedule 5.7
 
Material Customers1 
 
Account Name
Shipping Street 1
Shipping City
Shipping
State/Province
Shipping
Zipcode
Phone
[*]
[*]
[*]
[*]
[*]
[*]




--------------------------------------------------------------------------------

1 This schedule is under review and subject to the further comment of Antech.
 
[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.
 

--------------------------------------------------------------------------------

Schedule 5.8
 
Customer Contracts
 
Cust ID
Account Name
Shipping Street 1
Shipping City
Shipping State/Province
Shipping
Zipcode
Phone
[*]
[*]
[*]
[*]
[*]
[*]
[*]

 
[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.
 

--------------------------------------------------------------------------------

Schedule 5.9
 
Registered IP2


None.


Registered IP Jurisdictions3
 
None.
 

--------------------------------------------------------------------------------

2 This schedule is under review and subject to the further comment of Antech.


3 This schedule is under review and subject to the further comment of Antech.
 
[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.
 

--------------------------------------------------------------------------------

Schedule 5.10
 
Employees
 
First Name
Last Name
Job Title
Date
of Hire
Base Salary
Bonus Target
[*]
[*]
[*]
[*]
[*]
[*]

 
[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.
 

--------------------------------------------------------------------------------

Schedule 5.11
 
Employee Benefit Matters
 
On the Closing Date, the Seller plans to notify almost all Employees, including
the Specified Employees, of termination of their employment.  Such termination
shall be done in accordance with all applicable Laws and shall not impair
Seller’s ability to perform its obligations under the Transition Services
Agreement.  Those Employees terminated will receive severance of not less than
the amounts required under applicable federal and state Laws.
 
[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.
 
 

--------------------------------------------------------------------------------